Case 1:20-cv-23381-UU Document 14 Entered on FLSD Docket 09/18/2020 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 1:20-cv-23381-UU


  CORAL CASTLE, INC.,

           Plaintiff,

  v.

  EPIC GAMES, INC.,

           Defendant.



         ORDER RESETTING INITIAL PLANNING AND SCHEDULING CONFERENCE

          The Initial Planning and Scheduling Conference is hereby RE-SET to Friday, November 20,

 2020, at 10:00 a.m. It is further

          ORDERED AND ADJUDGED that the Unopposed Motion to Reschedule the Initial

 Planning and Scheduling Conference, D.E. 13, is GRANTED.

          DONE AND ORDERED in Chambers at Miami, Florida, this _18th__ day of September,
 2020.



                                                      ________________________________
                                                      URSULA UNGARO
                                                      UNITED STATES DISTRICT JUDGE

 Copies provided:
 Counsel of record via CM/ECF
